The application of the above-named defendant for a review of the sentence of 7 years imposed on December 24,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The sentencbg judge stated the reasons very clearly for the sentence imposed. The Defendant was first offered a deferred sentence which had to be revoked. Then she received a 7 year suspended sentence which also had to be revoked. The Defendant was clearly given every opportunity for rehabilitation but did not take advantage of her chances. Therefore this Division agrees with the sentence imposed by the sentencbg judge.
We wish to thank Bemie Zuroff of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky